This cause originated in this court on the filing of a complaint for declaratory judgment, injunctive and related relief. On October 7,1991, a notice of filing for removal to the United States District Court for the Southern District of Ohio, Eastern Division, was filed by respondents Thomas E. Ferguson and Barney Quilter. On June 29, 1994, this court issued an order to show cause why this case should not be dismissed. By letter filed July 18, 1994, counsel for respondents Voinovich, Aronoff and Taft advised that a final order dismissing the ease in the United States District Court was entered on November 19, 1993, no party appealed from the entry of judgment, and the ease had been concluded. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that this case be, and hereby is, dismissed, effective October 7, 1994.